Title: To James Madison from Samuel Fulton, 10 August 1802 (Abstract)
From: Fulton, Samuel
To: Madison, James


10 August 1802, New Orleans. Has written to JM “from Diffrent quarters of The world” offering his services to the U.S. “I presume it has been my peculiar Situation of being tosd. from one Country to another that has prevented me from receiveing any answer. I am now in this Country for a few months. Should my Request have been rejected by the President and the French get possession of this Country I must Reclaime a Continuance of my imploy.… I Should much Reather Serve my native Country than any other. Probably in the Mobille Country I might be more Usefully imployd. than almost any person from having Lived in it for a Considerable time & haveing had much intercourse with the Creek Indians During the Time of McGillvery.” His last letter was sent by Tobias Lear, “who promised me to Speak to you particularly on the Subject.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Fulton”). 2 pp. Cover marked, “Honod. by Col. Gaither.”



   
   No earlier letters from Fulton to JM have been found.


